Mr. Justice Creen
delivered the opinion of the court, January 9th 1882.
The proceeding in this case was a bill in equity, which prayed for an account of moneys received, and which ought to have been received, by the defendant, and for the payment to the plaintiffs of so much thereof as might be found due to them, and also for the ascertainment of damages due for the breach of a contract.
The instrument upon which the proceeding was founded was a contract in writing made between James L. Shaw and the Pittsburgh and Connellsville Railroad Co. It is dated March 6th 1865, and, in substance, it provides that Shaw shall, at his own cost, construct and equip a line of telegraph along the company’s railroad from Connellsville to Uniontown. The consideration for this work is “ the maintenance and working of the line by the said railroad company when constructed, and also the payment by the company to Shaw of one-lialf of all its earnings, subject to the stipulations of a previous agreement made by the P. & C. R. R. Co. with the United States Telegraph Co. for the construction of the same line of telegraph, *179and dated March 1st 1865. This latter agreement provided that the line should be used for commercial and railroad business, and that the moneys received at Uniontown for messages over any line or lines of the U. S. Tel. Co. should be retained by the P. & C. R. R. Co., and the moneys received by the telegraph company for messages for Uniontown, and for any offices between Connellsville and Uniontown, at any of the telegraph company’s offices, should be retained by the telegraph company. There was also a provision giving the telegraph company the privilege of purchasing the line at any time they might choose to do so, upon terms stated. There was no limitation of time for the running of either contract. The practical effect of the agreement between Shaw and the railroad company was, that he was to build a telegraph line for the company, which they were to maintain, and pay him one-half of the receipts to which they were entitled under their contract with the U. S. Tel. Co. Undoubtedly a covenant would be implied on the part of the railroad company to do business on the line of telegraph, as that was the manifest purpose of the contract: Watson v. O’Hern, 6 W. 362; Lyon v. Miller, 12 Harr. 392; Koch & Balliet’s Appeal, 9 W. N. C. 343. It is equally clear, that for a breach of this implied covenant, or of the express covenant for the payment of one-lialf the earnings, Shaw would be entitled to compensation in damages in an action at law on the contract. Koch & Balliet’s Appeal, and cases cited supra.
Now the injury complained of in this case is, that the P. & C. R. R. Co., after having for nine years performed the contract on their part and paid the plaintiffs $2,912 as their share of the earnings, from and after April 1st 1874 excluded all commercial business from the telegraph line, and neglected and refused to make any compensation for the use of the line. The bill further charges that the railroad company has realized large profits from the use of the line, but refuses to pay to the plaintiffs their share of the same, and by excluding from the line the commercial business, has rendered the line valueless to the plaintiffs. There is some apparent incongruity in these last averments, but that is quite immaterial, since, so ‘ far as the rights of the plaintiffs are concerned, it is only essential to consider the actual breaches of the covenants expressed or implied in the agreement between the parties. It may be mentioned, though it is not material to the discussion, that the rights of Shaw under the contract in question were duly passed to the present plaintiffs by assignment, and also that, by a subsequent agreement in 1867, between the P. & C. R. R. Co. and the West. Union Teleg. Co. which had become vested with the rights and property of the United States Teleg. Co., some modification was made in contracts existing between the P. & *180C. R. R. Co. and the United States Teleg. Co. There is nothing, however, in this latter contract that can affect any matter at issue in the present contest, as it would not be competent for the defendant to affect any rights of the plaintiffs by any agreements with other parties unassented to by the plaintiffs.
Eeturning to the consideration of the principal contract involved in this controversy, we find that the injury complained of is the non-payment of moneys which would be due to the plaintiffs, if the defendant continued to maintain and work the line. For the time that it was worked according to the agreement, the moneys actually received were in good faith divided. The plaintiffs have no ownership of the telegraph line. They have no right to participate in working it. The defendant has the exclusive right to take the earnings, and when they are received they are the sole property of the defendant. After their receipt, arises the obligation, to pay to the plaintiffs a sum equal to one half of the amount received. Surely, this is but a bare pecuniary obligation, the breach of which is fully and adequately compensated by a recovery in damages of the amount which ought to be paid.
And so also, if the defendant fails to carry on the business according to the agreement, and by reason of such failure, does not receive the moneys which would have come to hand, had the business actually been conducted, here again is but a breach of ■contract, which can be compensated in damages. In either or any aspect of the case, therefore, the remedy of the plaintiffs is adequate and ample by action at law. In the present case there is no element of specific performance, and a decree to that effect could not have been made, if it had been asked. No such prayer, however, is contained in the bill. There is no matter of fraud, mistake, accident, trust, discovery, or mutual account, in the bill or in the case, and hence we are unable to perceive any species of equity jurisdiction, upon which a decree can be founded. The only accounting that can enter into the case is unilateral, and even that is only a basis for ascertaining damage. The authorities applicable to. the controversy are quite familial1, and only a brief reference to a few of them is required. In Gloninger v. Hazard, 6 Wr., on p. 401, we said : “ There is no doubt of our concurrent jurisdiction with courts of law, in matters of account, where the accounts are mutual and complicated, and also where they are all on one side, but discovery is sought, and is material to the relief. . . . Hut on the other hand, where the accounts are all on one side, and no discovery is sought or required, courts of equity will decline taking jurisdiction of the cause.” See also 2 Norr. 441; Kauffman’s Appeal, 5 P. F. Smith 383. A complainant averred that he agreed to sell a lot *181to the defendant, he to pay at the same rate as he paid others, and that lie paid others at a rate which he refused to pay to complainant, and prayed for specific performance. Hela, that the agreement was simply for the payment of money, and complainant had an adequate remedy at law: Koch & Balliet’s Appeal, 9 W. N. C. 343. Where a right to mine is granted in consideration of a royalty reserved, the law implies a covenant by the grantee to work the mine with diligence so that the grantor may receive the contemplated compensation; but in the absence of special grounds of equity jurisdiction, such covenant will not be specifically enforced in'equity, an action at law for damages being an adequate remedy. See also Grubb’s Appeal, 9 Norr. 228.
It is unnecessary to prolong the citations. We are of opinion that the plaintiffs have an adequate remedy at law, ana that there are no special grounds of equitable relief exhibited. In such cases there is no jurisdiction in equity to entertain the complaint or make any decree.
Decree reversed, and bill dismissed at the cost of the appellees.